—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County (Pagones, J.), entered May 6, 1999, which, upon the denial of their motion pursuant to CPLR 4401 for judgment in their favor as a matter of law, and upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiffs’ motion for a directed verdict on the issue of whether the injured plaintiff had suffered a serious injury, “given the conflicting medical evidence as to whether there was a causal connection between the accident and plaintiffs alleged permanent [injuries]” (Rosabella v Fanelli, 225 AD2d 1007, 1008; see, Szczerbiak v Pilat, 90 NY2d 553, 556).
Additionally, the verdict in favor of the defendant was not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Nicastro v Park, 113 AD2d 129). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.